     Case 1:21-cv-02795-BMC Document 14-2 Filed 06/09/21 Page 1 of 2 PageID #: 77




                                                September 8, 2020

     BY CERTIFIED MAIL (RRR)
     Laura Coates



                                        NOTICE OF BREACH AND
                                      DEMAND FOR PERFORMANCE
     Dear Ms. Coates:

           My firm has been retained by Josanne Lopez and LopezTalent Management LLC
     (“LopezTalent”).

            Please take notice that you are in breach of your agreement with LopezTalent dated April
     1, 2017 (the “Management Agreement”).1 Specifically, you are in default under the following
     terms of Paragraph 5 of the Management Agreement:

                       COMPENSATION: (a) In consideration of the services to be rendered
                       by the Manager…Artist agrees to pay Manager, as and when
                       received by Artist, a sum equal to 10 percent of any and all Artist’s
                       Gross Income (hereinafter defined) which Artist earns as a result
                       of Artist’s activities in the entertainment industry
                       (“Compensation”). Artist’s Gross Income shall mean all amounts
                       payable to Artist, minus any compensation due for attorney’s
                       speculative fees, in connection with any and all engagements,
                       contracts and agreements entered into or substantially negotiated
                       during the Term relating to any of the foregoing and upon any and all
                       extensions, modifications, renewals and substitutions thereof; and
                       upon any such resumptions of such engagements, contract and
                       agreements which may have been discontinued during the Terms and
                       resumed within (1) years thereafter (each, a “Covered Employment”).

                       (c) Manager shall receive the Compensation whether or not Covered
                       Employment shall have been procured by Artist, Manager, or a third
                       party…


               1
              As defined in Paragraph 2 of the Management Agreement, the Term of the Management
     Agreement began on April 1, 2017 and was automatically renewed for an additional 3 year period
     as of April 1, 2020.

MICHELLE FOX       MFOX@HS-LAW.COM    DIRECT (646) 259-3169

HS-LAW.COM     MAIN (212) 397-3370 | FAX (212) 202-6206 | 40 WALL STREET, 53RD FLOOR, NEW YORK, NY 10005
Case 1:21-cv-02795-BMC Document 14-2 Filed 06/09/21 Page 2 of 2 PageID #: 78

Laura Coates
September 8, 2020
Page 2 of 2

        Your attorney’s letter dated September 4, 2020 (the “Breach Letter”) constitutes a breach
of Paragraph 5 of the Management Agreement. In the Breach Letter, you purported to terminate
the Management Agreement as of August 12, 2020—just five days after you informed
LopezTalent that you received a                         on a previously undisclosed book deal. We
also have reason to believe that you will be entering a new contract with SiriusXM in short order
and that CNN
                                             The foregoing deals (among others) were (or will be)
consummated and/or substantially negotiated during the Term of the Management Agreement, and
the Breach Letter is a transparent attempt to avoid your payment obligations thereunder. Demand
is hereby made for payment with respect to all Covered Employment—incuding, without
limitation, those outlined above—as required under the Management Agreement. We also demand
that you produce any agreements related to the book deal                          .

       In addition, you are in default under Paragraph 7 of the Management Agreement, whereby
you are required to consult with LopezTalent regarding “each and every potential Covered
Employment.” As outlined above, you failed to disclose at least one such Covered Employment.

        It should go without saying that Ms. Lopez and LopezTalent vehemently deny the
allegations in the Breach Letter and that they intend to enforce their rights under the Management
Agreement. To that end, we must insist that you take the appropriate steps to retain all documents
(in both hardcopy and electronic format, and including text messages and other communications)
regarding these matters, including all documents concerning Ms. Lopez and LopezTalent. In
addition, given the unfounded aspersions outlined in the Breach Letter, Ms. Lopez has legitimate
concerns that you may be disparaging her and her business to third parties. If so, we insist that you
cease and desist from doing so further, and that you retain all communications with third parties
concerning Ms. Lopez and LopezTalent.

        In the event you fail to cure your default within thirty (30) days of receipt of this notice by
resuming payment in compliance with the Management Agreement, we will be forced to initiate
legal proceedings against you. In the meantime, we receive all rights and remedies concerning
these matters. Please be guided accordingly.

                                                       Very truly yours,

                                                       s/ Michelle Fox

                                                       Michelle Fox

cc:    Bonnie Berry LaMon, Esq. (by e-mail)
       Kerry Smith, Esq. (by e-mail)
